TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                   ON MOTION FOR RECONSIDERATION EN BANC


                                     NO. 03-05-00454-CV



                                 Cecelia Ledesma, Appellant

                                               v.

       George L. Shashoua, M.D.; Oakwood Women’s Cenre, P.A. at Round Rock;
      Joseph Eddings; B. Johns, CRNA; and Round Rock Medical Center, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 05-489-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                          SUPPLEMENTAL OPINION


              Ms. Ledesma has filed a motion for reconsideration en banc. In addition to re-urging

her arguments on original submission, Ledesma contends that her inability to obtain

discovery before the 120-day expert-report deadline caused section 74.351 of the

Texas Civil Practice and Remedies Code to operate unconstitutionally in her case and rendered the

district court’s refusal to grant her a 30-day extension under 74.351(c) an abuse of discretion.

As we recently suggested on rehearing in Bogar v. Esparza, “‘we can certainly imagine a due

process deprivation to a health care liability claimant pinned between a firm expert report

deadline and a hypothetical absence of discovery tools.’” 2008 Tex. App. LEXIS 3576, ___ S.W.3d

___, ___ (Tex. App.—Austin May 16, 2008, no. pet. h.) (op. on reh’g) (quoting Thoyakulathu

v. Brennan, 192 S.W.3d 849, 855 (Tex. App.—Texarkana 2006, no pet.)). That case has not been
presented to us here. Ledesma has not fully and effectively utilized the discovery methods that

section 74.351(s) allows, nor preserved any complaints regarding deprivations of such discovery.

              We overrule Ms. Ledesma’s motion for reconsideration en banc.




                                            ____________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson, Puryear, Pemberton, Waldrop and Henson;
 Dissenting Opinion by Justice Henson

Filed: May 23, 2008




                                               2